per curiam:
El licenciado Bobet Ruiz fue acusado y final-mente convicto mediante alegación preacordada de culpa-bilidad del delito de infracción al Art. 258 del Código Penal, 33 L.P.R.A. see. 4493.(1) La acusación criminal le imputó lo siguiente:
... [A]llá en o para el 28 de enero de 1987 en Mayag[ü]ez, Puerto Rico que forma parte de la jurisdicción del Tribunal Su*882perior de Puerto Rico, Sala de Mayag[ü]ez, ilegal, voluntaria y criminalmente demoró y/o estorbó en las funciones de su cargo p[ú]blico al Registrador de la Propiedad de Mayag[ü]ez. [A]l causar que se circulara y pasara como genuina y verdadera ante dicho registrador la inscripción registral Escritura Nú-mero 26 de Donación de Intervivos, a sabiendas de que dicha inscripción registral era falsa[,] y hecho [que] defraudó al Sr. Víctor Oscar Arroyo. Anejo I, pág. 1.
Habiendo la Procuradora General sometido el corres-pondiente informe en el cual recomendó la separación del querellado de la práctica de la profesión legal, y mediando orden de esta Curia para que mostrara causa por la cual no debía ser disciplinado, el querellado ha comparecido. Este no niega las imputaciones de haber falsificado la referida escritura y manifiesta entender que tal conducta consti-tuyó una grave ofensa a su profesión como abogado y nota-rio público.
Aceptado el hecho fraudulento por parte del querellado, y constituyendo su conducta una que implica depravación moral, procede que se separe indefinidamente al Sr. Alan J. Bobet Ruiz del ejercicio de la profesión legal en Puerto Rico. Véanse: In re Rúa Cabrer, 132 D.P.R. 432 (1992); In re Flores Betancourt, 119 D.P.R. 479 (1987); In re Ortiz Gilot, 117 D.P.R. 167 (1986); In re Ríos Ruiz, 129 D.P.R. 666 (1991); Ley de 11 de marzo de 1909 (4 L.P.R.A. see. 735).

Se decreta la separación indefinida del licenciado Bobet del ejercicio de la abogacía y se ordena que se borre su nombre del Registro de Abogados del Tribunal Supremo.


Se dictará sentencia de conformidad.


(1) “Toda persona que voluntariamente resistiere u obstruyere, demorare o es-torbare a cualquier funcionario o empleado público en el cumplimiento o al tratar de cumplir algunas de las obligaciones de su cargo, será sancionada con pena de reclu-sión que no excederá de seis meses o multa que no excederá de quinientos dólares o ambas penas a discreción del tribunal.”